EXHIBIT 10.18








1.05    CONTRIBUTION ON BEHALF OF EMPLOYEES


(a)
Deferral Contributions (Complete all that apply):



(1) R    Deferral Contributions. Subject to any minimum or maximum deferral
amount provided below, the Employer shall make a Deferral Contribution in
accordance with, and subject to, Section 4.01 on behalf of each Participant who
has an executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).


Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Base Compensation
 
 
0
13

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


(2) R     Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.




Deferral Contributions Type of Bonus
Treated As
Dollar Amount
% Amount
Performance Based
Non· Performance Based
Min
Max
Min
Max
Bonus Compensation
Yes
 
 
 
0
13



(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts
or percentages as whole dollar amounts or whole number percentages. In the event
a bonus identified as a Performance-based Bonus above does not constitute a
Performance-based Bonus with respect to any Participant, such Bonus will be
treated as a Non-Performance-based Bonus with respect to such Participant.)




(b)    Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):


(1) R
The Employer shall make a Matching Contribution on behalf of each Employee
Participant

in an amount described below:


























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                     6/27/2011
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18






(A) R     150% of the Employee Participant's Deferral Contributions for the
calendar year.


(B) □     The amount, if any, declared by the Employer in writing, which writing
is hereby incorporated herein.


(C) □    Other: ____________________________________________________


(2) □
Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section l .40l(k)-6 ("QP
Deferrals")) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the ________________________________________ Plan
(the "QP"), to the QP, the Employer shall make a Matching Contribution in an
amount equal to (A) minus (B) below:



(A)
The matching contributions (as defined in 26 CFR section l.40 l (m)-l(a)(2) ("QP
Match")) that the Employee Participant would have received under the QP on the
sum of the Deferral Contributions and the Participant's QP Deferrals, determined
as though-



•
no limits otherwise imposed by the tax law applied to such QP match; and

•
the Employee Participant's Deferral Contributions had been made to the QP.



(B)
The QP Match actually made to such Employee Participant under the QP for the
applicable calendar year.



Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section l .05(b)(2) shall be limited as
provided in Section 4.02 hereof.


(3) R Matching Contribution Limits (Check the appropriate box (es)):


(A) R     Deferral Contributions in excess of 4% of the Employee Participant's
Compensation for the calendar year shall not be considered for Matching
Contributions.


(B) □     Matching Contributions for each Employee Participant for each calendar
year shall be limited to $______.
    
(c)    Employer Contributions


(1) □    Fixed Employer Contributions. The Employer shall make an Employer
Contribution on
behalf of each Employee Participant in an amount determined as described below:
























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/27/2011
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18






_________________________________________________________________


_________________________________________________________________


(2) R
Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.























































































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/27/2011
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
Match
07/01/2011
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                        


Title:        Vice President, Human Resources            


Date:        6/27/2011                    


















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/27/2011
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


Section Amended
Effective Date
Match
07/01/2011
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        6/27/2011                    






















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/27/2011
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18








1.05    CONTRIBUTION ON BEHALF OF EMPLOYEES


(a)
Deferral Contributions (Complete all that apply):



(1) R    Deferral Contributions. Subject to any minimum or maximum deferral
amount provided below, the Employer shall make a Deferral Contribution in
accordance with, and subject to, Section 4.01 on behalf of each Participant who
has an executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).


Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Base Compensation
 
 
0
13

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


(2) R     Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.




Deferral Contributions Type of Bonus
Treated As
Dollar Amount
% Amount
Performance Based
Non· Performance Based
Min
Max
Min
Max
Bonus Compensation
Yes
 
 
 
0
13



(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts
or percentages as whole dollar amounts or whole number percentages. In the event
a bonus identified as a Performance-based Bonus above does not constitute a
Performance-based Bonus with respect to any Participant, such Bonus will be
treated as a Non-Performance-based Bonus with respect to such Participant.)




(b)    Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):


(1) R
The Employer shall make a Matching Contribution on behalf of each Employee
Participant

in an amount described below:


























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     8/22/2011
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18






(A) R     200% of the Employee Participant's Deferral Contributions for the
calendar year.


(B) □     The amount, if any, declared by the Employer in writing, which writing
is hereby incorporated herein.


(C) □    Other: ____________________________________________________


(2) □
Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section l .40l(k)-6 ("QP
Deferrals")) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the ________________________________________ Plan
(the "QP"), to the QP, the Employer shall make a Matching Contribution in an
amount equal to (A) minus (B) below:



(A)
The matching contributions (as defined in 26 CFR section l.40 l (m)-l(a)(2) ("QP
Match")) that the Employee Participant would have received under the QP on the
sum of the Deferral Contributions and the Participant's QP Deferrals, determined
as though-



•
no limits otherwise imposed by the tax law applied to such QP match; and

•
the Employee Participant's Deferral Contributions had been made to the QP.



(B)
The QP Match actually made to such Employee Participant under the QP for the
applicable calendar year.



Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section l .05(b)(2) shall be limited as
provided in Section 4.02 hereof.


(3) R Matching Contribution Limits (Check the appropriate box (es)):


(A) R     Deferral Contributions in excess of 4% of the Employee Participant's
Compensation for the calendar year shall not be considered for Matching
Contributions.


(B) □     Matching Contributions for each Employee Participant for each calendar
year shall be limited to $______.
    
(c)    Employer Contributions


(1) □    Fixed Employer Contributions. The Employer shall make an Employer
Contribution on
behalf of each Employee Participant in an amount determined as described below:
























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     8/22/2011
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18






_________________________________________________________________


_________________________________________________________________


(2) R
Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.























































































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     8/22/2011
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.05(b)(1)(A)
09/01/2011
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        8-24-11                        




















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     8/22/2011
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


Section Amended
Effective Date
1.05(b)(1)(A)
09/01/2011
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        8-24-11                        






















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     8/22/2011
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18








The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.






































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


ADOPTION AGREEMENT
ARTICLE l






1.01    PLAN INFORMATION


(a)
    Name of Plan:



This is the Chicago Board Options Exchange Supplemental Retirement Plan (the
"Plan").
























































































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
Attachment B
01/01/2012
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/5/2012                    
















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


Section Amended
Effective Date
Attachment B
01/01/2012
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/5/2012                        


















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


ATTACHMENT B


Re: SUPERSEDING PROVISIONS
for




Plan Name:    Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                    






(a)
Superseding Provision(s) - The following provisions supersede other provisions
of this

Adoption Agreement and/or the Basic Plan Document as described below:


l. Notwithstanding anything to the contrary in Section l .03(a)(2), all
Employees described in item 5 below are eligible to participate and shall be
considered "Participants" in the Plan to the extent set forth in item 5.


2. Notwithstanding anything to the contrary in Section 1.04, for purposes of
determining Deferral Contributions under the Plan, Compensation shall include
only base compensation and bonuses (including amounts deferred by the
Participant under the Chicago Board Options Exchange Deferred Compensation Plan
for Officers). Compensation shall specifically exclude amounts contributed by
the Employer under the Senior Executive Cafeteria Plan.


3. Notwithstanding anything to the contrary in Sections l.05(a)(l) and
l.05(a)(2), Deferral Contributions shall be in whole and fractional percentages
as designated by a Participant in his or her election fonn.


4. Section 1.05 - Contributions. A Participant may elect to make deferral
contributions, pursuant to § 1.05(a) of the Adoption Agreement in an amount or
percentage of his or her Compensation for any Plan Year in excess of $230,000.
Deferral contributions with respect to Compensation amounts below $230,000 may
be made only under the Chicago Board Options Exchange Smart Plan.
Notwithstanding anything to the contrary in Article 4.01, an election to defer
Compensation shall continue in effect for Compensation relating to all services
perfonned in succeeding calendar years until modified or revoked by the Partici
pant with a subsequent election form pursuant to Article 4.


The Company will make a matching contribution to the Plan as set forth in §
1.05(b) of the Adoption Agreement based upon the amount of each Participant's
deferral contributions made under the Plan; provided that such matching
contribution will be based only on the Participant's deferral contributions that
relate to his Compensation in excess of $230,000. Compensation for purposes of
§1.05 shall have the meaning set forth in § 1.04.


The $230,000 amounts referred to above shall all in cases be adjusted
periodically to reflect cost of living increases at the same time and in the
same manner as such amount is adjusted under Internal Revenue Code Section
401(a)(l 7), or any successor section.


5. Section 1.05(b)(2) - Matching Contributions. Notwithstanding the coverage
requirements of Section l.03(a) or the matching contribution described in
Section 1.05(b) of the Adoption Agreement, the Employer shall make a matching
contribution and/or a profit sharing contribution to the Plan for the Plan Year
for any Employee (regardless of the amount of his or her Compensation for such
Plan Year) who






Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


elects to defer earnings otherwise payable to him or her in such Plan Year
pursuant to the terms of the Chicago Board Option Exchange Deferred Compensation
Plan for Officers, and as a result thereof receives a reduced matching
contribution and/or a reduced profit sharing contribution for such Plan Year
pursuant to the terms of the Chicago Board Options Exchange Smart Plan. The
amount of the matching contribution and/or a profit sharing contribution made by
the Employer to the Plan for a Participant pursuant to the terms of the
preceding sentence shall equal the amount by which the matching contribution
and/or profit sharing contribution made for him or her for the applicable Plan
Year pursuant to the terms of the Chicago Board Options Exchange Smart Plan is
reduced as a result of a deferral of earnings made pursuant to the terms of the
Chicago Board Options Exchange Deferred Compensation Plan for Officers. A
matching contribution and/or a profit sharing contribution made for a
Participant pursuant to this paragraph shall be in addition to any matching
contribution, if any, made for him or her for the applicable Plan Year pursuant
to the Adoption Agreement.


6. If elected by the Participant on his or her initial election form,
distribution of a Participant's entire interest in the Plan shall be made after
the date of consummation of a Change in Control in accordance with Sections
1.07(a)(1)(G) and l.07(c)(l ); provided, however, that a Change in Control shall
not include:


(a)any change in form of organization of the Employer from a non-stock entity to
a stock corporation, or


(b)any public offering of the Employer's shares of stock after it becomes a
stock corporation.


If the Participant fails to make an election, a Change in Control distribution
shall not be made to
the Participant.


7.     Article 7.02 shall be replaced in its entirety with the following:


7.02. Death. If provided by the Employer in Section 1.08(e)(2), the Account of a
Participant or former Participant who dies before the distribution of his entire
Account will be 100% vested, provided that at the time of his death he is
earning Years of Service.


Each Participant from time to time, pursuant to a beneficiary designation form
furnished by the Employer, may designate any legal or natural person or persons
(who may be designated contingently or successively) to whom his or her Plan
interest is to be paid if he or she dies before receiving the entire balance
thereof. A beneficiary designation shall be effective only when the executed
beneficiary form is delivered to the Employer in writing or by other method
prescribed by the Employer while the Participant is alive and will cancel all
beneficiary designation forms delivered earlier. Ifa deceased Participant fails
to designate a beneficiary prior to his or her death, or if all designated
beneficiaries predecease the Participant, his or her interest in the Plan shall
be paid to his or her surviving spouse, or if none, to his or her lawful
descendants, per stirpes, or if none survive him or her, to the legally
appointed representatives of his or her estate, or if none are appointed within
six months after the date of his or her death, to his or her heirs at law.


8. Section l.08(d) - Forfeiture. Notwithstanding the vesting schedules set forth
in Sections l.08(a) and (b), if the employment of any Participant, including the
Chairman of the Board of Directors of the Employer, shall be terminated by the
Employer for Cause, the Matching Contributions and Discretionary Employer
Contributions credited to the Account of the Participant shall be forfeited,












Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 5
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


and no amount shall be payable to or with respect to the Participant pursuant to
the terms of the Plan. For purposes of this Section, Cause shall be deemed to
exist if, and only if:


(a)A Participant shall engage, during the performance of his or her duties for
the Employer, in acts or omissions constituting dishonesty, intentional breach
of fiduciary obligation, or intentional wrongdoing or malfeasance;


(b)A Participant shall intentionally disobey or disregard a lawful and proper
direction of the Board of Directors; or


(c)A Participant shall materially breach an employment agreement entered into
between the Participant and the Employer and such breach by its nature is
incapable of being cured, or such breach remains uncured for more than 30 days
following receipt by the Participant of written notice from the Employer
specifying the nature of the breach and demanding the cure thereof. For purposes
of this clause (c), a material breach of any such employment agreement that
involves inattention by the Participant to his or her duties under the
employment agreement shall be deemed a breach capable of cure.


In addition, the Participant's employment shall be deemed to have terminated for
Cause if, after the Participant's employment has terminated, facts and
circumstances arising during the course of the Participant's employment are
discovered that would have justified a termination for Cause.


The following shall not constitute Cause:


(a)    Any personal or policy disagreement between a Participant and the
Employer, or any member of the Employer or of the Board of Directors, or


(b)    Any action taken by a Participant in connection with his or her duties
for the Employer, or any failure to act, if the Participant acted or failed to
act in good faith, and in a manner he or she reasonably believed to be in, and
not opposed to, the best interest of the Employer, and he or she had no
reasonable cause to believe his or her conduct was unlawful.


If the Matching Contributions and Discretionary Employer Contributions credited
to the Account of a Participant shall be forfeited by reason of his or her
termination of employment for Cause, the Employer shall give at least 30 days
prior written notice to the Participant specifying in detail the reason or
reasons constituting Cause.


9. In addition to the events indicated under Section 1.07(e), a Participant will
be fully vested in his or her Account in the event of the termination of the
Plan.


10. 8.0l(e) Notwithstanding anything herein to the contrary, with respect to any
Specified Employee, if the applicable payment trigger is Separation from
Service, then payment shall not commence before the date that is six months
after the date of Separation from Service (or, if earlier, the date of death or
Disability of the Specified Employee, pursuant to Section 7.02 and 7.07).
Payments to which a Specified Employee would otherwise be entitled during the
first six months following the date of Separation from Service are delayed by
six months.
























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 6
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18








The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.






































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/13/2013
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


ADOPTION AGREEMENT
ARTICLE l






1.01    PLAN INFORMATION


(a)
    Name of Plan:



This is the Chicago Board Options Exchange Supplemental Retirement Plan (the
"Plan").




1.02    EMPLOYER


(a)
Employer Name:    Chicago Board Options Exchange,
Inc.                                





(b)
The term “Employer” includes the following Related Employer(s)

(as defined in Section 2.01(a)(25)) participating in the Plan:




CBOE Futures Exchange,
LLC                                                            




























































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/13/2013
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.02(b)
07/01/2013
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Peter Leo                    


Title:        Director, Human Resources                


Date:        6/17/2013                    
















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     6/13/2013
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


Section Amended
Effective Date
1.02(b)
07/01/2013
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Peter Leo                    


Title:        Director, Human Resources                


Date:        6/17/2013                    


















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                 6/13/2013
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18








The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.






































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/2/2013
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


ADOPTION AGREEMENT
ARTICLE l




1.01    PLAN INFORMATION


(a)
        Name of Plan:



This is the Chicago Board Options Exchange Supplemental Retirement Plan (the
"Plan").


1.05    CONTRIBUTION ON BEHALF OF EMPLOYEES


(a)    Deferral Contributions (Complete all that apply):


(1) R
Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).



Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Base Compensation
 
 
0
20



(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


(2) R     Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.


Deferral Contributions
Type of Bonus
Treated As
Dollar Amount
% Amount
Performance Based
Non· Performance Based
Min
Max
Min
Max
Bonus Compensation
Yes
 
 
 
0
20



(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts
or percentages as whole dollar amounts or whole number percentages. In the event
a bonus identified as a Performance-based Bonus above does not constitute a
Performance-based






















Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/2/2013
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


Bonus with respect to any Participant, such Bonus will be treated as a
Non-Performance-based Bonus with respect to such Participant.)








































































































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/2/2013
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.05(a)(1)
01/01/2014
1.05(a)(2)
01/01/2014
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.        


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/12/2013                    
















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/2/2013
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


Section Amended
Effective Date
1.05(a)(1)
01/01/2014
1.05(a)(2)
01/01/2014
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.        


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/12/2013                    




















































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     12/2/2013
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18








The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.
  
































 
Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     04/14/2015
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


ADOPTION AGREEMENT
ARTICLE l






1.01    PLAN INFORMATION


Name of Plan:


This is the Chicago Board Options Exchange Supplemental Retirement Plan (the
"Plan").


1.05    CONTRIBUTION ON BEHALF OF EMPLOYEES


(b)    Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):


(1)
R    The Employer shall make a Matching Contribution on behalf of each Employee

Participant in an amount described below:


(A) R     150% of the Employee Participant's Deferral Contributions for the
calendar year.


(B) □     The amount, if any, declared by the Employer in writing, which writing
is hereby incorporated herein.


(C) □    Other: ____________________________________________________


(2) □
Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section l .40l(k)-6 ("QP
Deferrals")) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the _____________________________ Plan (the "QP"),
to the QP, the Employer shall make a Matching Contribution in an amount equal to
(A) minus (B) below:



(A)
The matching contributions (as defined in 26 CFR section l.40l (m)-1(a)(2) ("QP
Match")) that the Employee Participant would have received under the QP on the
sum of the Deferral Contributions and the Participant's QP Deferrals, determined
as though-



•
no limits otherwise imposed by the tax law applied to such QP

match; and
•
the Employee Participant's Deferral Contributions had been made to

the QP.
























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     04/14/2015
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18






(B) The QP Match actually made to such Employee Participant under the QP for the
applicable calendar year.


Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section l .05(b)(2) shall be limited as
provided in Section 4.02 hereof.


(3) R Matching Contribution Limits (Check the appropriate box(es)):


(A) R    Deferral Contributions in excess of 4% of the Employee Participant's
Compensation for the calendar year shall not be considered for Matching
Contributions.


(B) □ Matching Contributions for each Employee Participant for each calendar
year shall be limited to $______.
 
















































































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     04/14/2015
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.05(b)(1)(A)
05/01/2015
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.        


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        4/16/2015                    


























 




















Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     04/14/2015
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)
 
Section Amended
Effective Date
1.05(b)(1)(A)
05/01/2015
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.        


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        4/16/2015                    










  


 




































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     04/14/2015
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18








The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.






































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


ADOPTION AGREEMENT
ARTICLE l






1.01    PLAN INFORMATION


(a)    Name of Plan:


This is the Chicago Board Options Exchange Supplemental Retirement Plan (the
"Plan").


1.05    CONTRIBUTION ON BEHALF OF EMPLOYEES


(b)    Deferral Contributions (Complete all that apply):


(1) R
Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).



Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Base Compensation
 
 
0
50

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


(2) R     Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.


Deferral Contributions
Type of Bonus
Treated As
Dollar Amount
% Amount
Performance Based
Non· Performance Based
Min
Max
Min
Max
Bonus Compensation
Yes
 
 
 
0
50



(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts
or percentages as whole dollar amounts or whole number percentages. In the event
a bonus identified as a Performance-based Bonus above does not constitute a
Performance-based
























Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


Bonus with respect to any Participant, such Bonus will be treated as a
Non-Performance-based Bonus with respect to such Participant.)








































































































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Supplemental Retirement Plan (the
“Plan”)                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.05(a)(1)
8/1/2015
1.05(a)(2)
8/1/2015
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        7/20/2015                    








 
 






































Plan Number: 44316                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.18


Amendment to Chicago Board Options Exchange Supplemental Retirement Plan




WHEREAS, Chicago Board Options Exchange, Inc. (the “Company”) maintains the
Chicago Board Options Exchange Supplemental Retirement Plan, as amended and
restated effective February 16, 2005, and as thereafter amended effective
January 1, 2012, and August 1, 2015 (the “Plan”), for the benefit of certain
officers and other key employees of the Company and its affiliates; and


WHEREAS, the Company now considers it desirable to amend the Plan to clarify
that references to “Compensation” in the Plan shall exclude severance benefits.


NOW, THEREFORE, pursuant to Section 9.02 of the Plan, the Plan hereby is amended
as follows:


1. Section (a)2 of Attachment B to the Plan is amended by deleting the last
sentence thereof and inserting the following sentence in its place:


“Compensation shall specifically exclude (i) amounts contributed by the Employer
under the Senior Executive Cafeteria Plan or any successor thereto and (ii)
amounts payable to Participants as a severance benefit, including amounts
payable under the CBOE Holdings, Inc. Executive Severance Plan (except as
otherwise provided pursuant to Appendix C of the CBOE Holdings, Inc. Executive
Severance Plan).”
    
Except as modified above, all other terms and conditions of the Plan shall
remain in full force and effect as originally stated, and this amendment is
hereby made a part of the Plan.


IN WITNESS WHEREOF, the Company has caused this amendment to be effective as of
January 1, 2017.
CHICAGO BOARD OPTIONS EXCHANGE, INC.                        


By: /s/ Pamela Culpepper 12/29/2016
Date    







